DETAILED ACTION
This action is in response to application 16/813,666 filed on 03/09/2020.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or “unit” and/or “configured to” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a camera configured to …” in claim 1 and claim 20; “and a processor configured to …” in claim 1 and claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jessop et al. (“Jessop”) (US Pub. No.: 2016/0269685 A1) in view of Steffanson et al. (“Steffanson”) (US Pub. No.: 2018/0341818 A1).

In regards to claim [1], [11], and [11], Jessop discloses a tracking device (see fig. 2 unit 204), a method (see fig. 7), and a tracking system (see fig. 2 unit 200) for tracking a current location (see paragraphs [0018] and [0036]) of a target object (see fig. 4 unit 410) within a facility (see fig. 4 unit 402), comprising: an interface circuit (see paragraphs [0035] and [0043], e.g. “application program interface”) connectable to a camera (see fig. 2 unit 236 or unit 240) configured to acquire an image (see paragraph [0036], e.g. “stereoscopic video image”) and determine a location of the target object within the acquired image (see paragraphs [0033] and [0036], where the examiner notes that the tracking module 204 can both determine location coordinates for the person (e.g. “target object”) and can include image recognition software that can recognize features of a person’s face); a memory (see fig. 2 unit 230) that stores first coordinates that indicate a location (see paragraph [0047], where a direction coordinate (e.g. “indicates location”) can be used to identify a video camera) where the camera is installed (see fig. 4 units 404a-d or fig. 7 units 730a-d) with respect to a reference point (see fig. 4 unit 416 or fig. 6 unit 610 or fig. 7 unit 738, paragraphs [0046] and [0062], e.g. “location coordinates for marker 416 or 738”) predetermined in the facility (see fig. 4 unit 402 or fig. 7 unit 708, e.g. “second room”), and a first direction towards which the camera faces (see fig. 1 or fig. 4 unit 404a e.g. “upper left-side view camera” or fig. 7, paragraph [0030], e.g. “video cameras 118a-d can be positioned in a two-dimensional array arrangement along an x-y axis”); and a processor (see fig. 2 unit 225) configured to upon receipt (see fig. 2) of the location of the target object (see fig. 2 unit 204, paragraph [0033]), calculate (see fig. 2 unit 202) a second direction from the camera (see fig. 2 unit 240 or fig. 4 unit 404d e.g. “lower right-side view camera”, paragraphs [0030] and [0047], e.g. “video cameras 118a-d can be positioned in a two-dimensional array arrangement along an x-y axis”) to the target object (see fig. 4 unit 410) based on the stored (see fig. 2 unit 230) first direction (see fig. 4 unit 404a e.g. “upper left-side view camera”) and the received (see fig. 2) location of the target object within the image (see paragraphs [0033] and [0036]), based on the calculated (see fig. 2 unit 202) second direction (see fig. 1 units 118a-d or fig. 2 unit 240 or fig. 4 unit 404d e.g. “lower right-side view camera”, paragraphs [0030] and [0047], e.g. “video cameras 118a-d can be positioned in a two-dimensional array arrangement along an x-y axis”), calculate (see fig. 2 unit 202) second coordinates indicating a location (see paragraphs [0032-0033]) of the target object (see fig. 4 unit 410) with respect to the location where the camera is installed (see fig. 4 units 404a-d or fig. 7 units 730a-d, paragraph [0047]), based on the stored (see fig. 2 unit 230) first coordinates and the calculated (see fig. 2 unit 202) second coordinates (see paragraphs [0032-0033]), calculate (see fig. 2 unit 202) third coordinates indicating a location (see paragraphs [0033] and [0036], where the examiner notes that the real-time stereoscopic video (e.g. “3-D video = x,y,z location coordinates”) image may consist of participants of a meeting) of the target object (see fig. 4 unit 410) with respect to the reference point (see fig. 4 unit 416 or fig. 6 unit 610 or fig. 7 unit 738, paragraphs [0046] and [0062], e.g. “location coordinates for marker 416 or 738”) of the facility (see fig. 4 unit 402 or fig. 7 unit 708, e.g. “second room”), and store (see fig. 2 unit 230), as the current location (see paragraphs [0018] and [0036]) of the target object (see fig. 4 unit 410), the calculated (see fig. 2 unit 202) third coordinates (see paragraphs [0033] and [0036]) in the memory (see fig. 2 unit 230).
Yet, Jessop fails to explicitly disclose a distance between the target object and the camera as claimed. 
However, in the same field of endeavor, Steffanson teaches the well-known tracking concept (see paragraph [0100]) such that a distance between the target object and the camera (fig. 8, e.g. “at least one human (i.e. “target object”) at a measured distance from the camera”, paragraph [0074]).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Jessop above by incorporating the proposed teachings of Steffanson above to perform such a modification to provide a tracking method and system that implements measuring a distance between a target object and the camera as well as to the solve the problem in a case where the problem of an imaging apparatus within an enclosure which is visually opaque or translucent from the outside of the enclosure to a person standing front of the enclosure as taught by Steffanson et al. (see Steffanson, paragraph [0156]), thus enhancing image viewing capabilities while tracking individuals of a scene.

As per claim [2], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 1 (see the above rejection of claim 1), wherein the second coordinates are polar coordinates indicating the location (see paragraph [0033]) of the target object (see fig. 4 unit 410) with respect to the location (see paragraph [0047]) where the camera is installed (see fig. 4 units 404a-d).

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 2 (see the above rejection of claim 2), wherein the first coordinates are absolute coordinates indicating the location (see paragraph [0047]) where the camera is installed (see fig. 4 units 404a-d or fig. 7 units 730a-d) with respect to the reference point (see fig. 4 unit 416 or fig. 6 unit 610 or fig. 7 unit 738, paragraphs [0046] and [0062], e.g. “location coordinates for marker 416 or 738”) of the facility (see fig. 4 unit 402 or fig. 7 unit 708, e.g. “second room”), and the third coordinates are absolute coordinates indicating the location (see paragraphs [0033] and [0036]) of the target object (see fig. 4 unit 410) with respect to the reference point (see fig. 4 unit 416 or fig. 6 unit 610 or fig. 7 unit 738, paragraphs [0046] and [0062], e.g. “location coordinates for marker 416 or 738”).

As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 1 (see the above rejection of claim 1), wherein the processor (see fig. 2 unit 225) is configured to store (see 2 unit 230) time information (see paragraph [0036]) indicating when the image (see paragraphs [0033] and [0036]) of the target object (see fig. 4 unit 410) is acquired by the camera (see fig. 2 unit 236 or unit 240), together with the calculated (see fig. 2 unit 202) third coordinates (see paragraphs [0033] and [0036]) in the memory (see fig. 2 unit 230).

As per claim [5], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 1 (see the above rejection of claim 1), wherein the target object is a person (see fig. 4 unit 410), and the location (see paragraph [0033]) of the target object (see fig. 4 unit 410) determined by the camera (see fig. 4 units 404a-d) is a location where a head of the person is located within the image (see paragraphs [0033] and [0036]).

As per claim [6], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 5 (see the above rejection of claim 5), wherein the facility is a sales room of a store (see fig. 4 or fig. 7).

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 1 (see the above rejection of claim 1), wherein the processor (see fig. 2 unit 225) is configured to calculate (see fig. 2 unit 202) a moving velocity (see fig. 2 unit 204 and 240) of the target object (see fig. 4 unit 410) based on the calculated third coordinates (see paragraphs [0033] and [0036]) and previous third coordinates (see paragraphs [0033] and [0036]) indicating a previous location (see paragraphs [0033] and [0036]) of the target object (see fig. 4 unit 410), and determine that the received second direction (see paragraphs [0030] and [0047]) is erroneous (see fig. 2 unit 214, paragraph [0029]) when the moving velocity is equal to or greater than a predetermined threshold (see fig. 2 unit 204 and unit 240).

As per claim [8], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 7 (see the above rejection of claim 7), wherein the processor (see fig. 2 unit 225) is configured to, upon determining that the second direction (see paragraphs [0030] and [0047]) is erroneous (see fig. 2 unit 214), correct (see fig. 2 unit 214) the calculated (see fig. 2 unit 202) second coordinates (see paragraphs [0032-0033]) using a previous second direction (see paragraphs [0030] and [0047]) acquired by the camera (see fig. 2 unit 236 or unit 240), and recalculate (see fig. 2) the third coordinates (see paragraphs [0033] and [0036]) using the corrected (see fig. 2 unit 214) second coordinates (see paragraphs [0032-0033]).

As per claim [9], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 1 (see the above rejection of claim 1), wherein the processor (see fig. 2 unit 225) is configured to repeat a process (see fig. 2) of the calculation (see fig. 2 unit 202) of the second direction (see paragraphs [0030] and [0047]), the second coordinates (see paragraphs [0032-0033]), and the third coordinates (see paragraphs [0033] and [0036]), and the storage (see fig. 2 unit 230) thereof as long as the target object (see fig. 4 unit 410) is located within the image (see paragraphs [0033] and [0036]).

As per claim [10], most of the limitations have been noted in the above rejection of claim 1.  In addition, Jessop discloses the tracking device according to claim 9 (see the above rejection of claim 9), wherein the processor (see fig. 2 unit 225) is configured to determine that a previous location of the target object (see fig. 4 unit 410) is within an edge region of the image (see fig. 4, paragraph [0036]), and when the previous location is within the edge region (see fig. 4, paragraph [0036]) and a predetermined time has elapsed (see fig. 4, paragraph [0036]) without receiving the location and the distance (see fig. 2 unit 218) from the camera (see fig. 4 units 404a-d or fig. 7 units 730a-d), stop repeating the process (see fig. 2).

	As per claim [12], the method according to claim 11, is analogous to claim 2, which is performed by claim 12. 

As per claim [13], the method according to claim 12, is analogous to claim 3, which is performed by claim 13.

As per claim [14], the method according to claim 11, is analogous to claim 4, which is performed by claim 14.

As per claim [15], the method according to claim 11, is analogous to claim 5, which is performed by claim 15.

As per claim [16], the method according to claim 15, is analogous to claim 6, which is performed by claim 16.

As per claim [17], the method according to claim 11, is analogous to claim 7, which is performed by claim 17.

As per claim [18], the method according to claim 17, is analogous to claim 8, which is performed by claim 18.

As per claim [19], the method according to claim 11, is analogous to claim 9, which is performed by claim 19.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Shimizu et al. (US Pub. No.: 2017/0339348 A1) discloses photographing control apparatus and photographing control method. 

	Di et al. (US Pub. No.: 2019/0096082 A1) discloses indoor positioning system and indoor positioning method.

	Tamaka (US Pub. No.: 2004/0189813 A1) discloses system and method of photography using digital camera.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485 

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
May 13, 2021